DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Status of Application
In response to Office action mailed 04/28/2022, Applicants amended claims 1, 7-11 and 16, and cancelled claims 6 and 19 in the response filed 06/27/2022.
Claim(s) 1-5, 7-18 and 20 are pending examination.
Response to Arguments
Applicants’ amendments to the claims overcomes the previous prior art of record.
Reasons for Allowance
Claims 1-5, 7-18 and 20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Independent claim 1 is allowed, because the prior art of record, either singularly or in combination, does not disclose or suggest, in combination with the other claimed elements in claim 1, an interconnect structure comprising a first surface, a second surface opposing the first surface, a redistribution pattern, and a vertical connection conductor, wherein the vertical connection conductor comprises a plurality of heat dissipation patterns disposed on different levels and a plurality of heat dissipation vias connected to the plurality of heat dissipation patterns; a first semiconductor chip on the first surface of the interconnect structure, the first semiconductor chip comprising a first active surface, a first connection pad on the first active surface and connected to the redistribution pattern, and a first inactive surface opposing the first active surface, wherein the first active surface faces the first surface; a second semiconductor chip on the first surface of the interconnect structure, the second semiconductor chip comprising a second active surface, a second connection pad on the second active surface, and a second inactive surface opposing the second active surface, wherein the second inactive surface faces the first surface and is directly connected to the vertical connection conductor; a first encapsulant on the first surface of the interconnect structure and at least partially encapsulating the first semiconductor chip and the second semiconductor chip; a backside wiring layer on the first encapsulant and connected to the second connection pad; a wiring structure on the first surface of the interconnect structure and electrically connecting the redistribution pattern to the backside wiring layer; a heat dissipation member on the second surface of the interconnect structure and connected to the vertical connection conductor; and a second encapsulant on the second surface of the interconnect structure and at least partially encapsulating the heat dissipation member.
Claims 2-5 and 7-15 are allowed, because they depend from the allowed claim 1.  
Independent claim 16 is allowed, because the prior art of record, either singularly or in combination, does not disclose or suggest, in combination with the other claimed elements in claim 16, an interconnect structure comprising a first surface, a second surface opposing the first surface, and a redistribution layer; a first semiconductor chip comprising a first active surface, a first connection pad on the first active surface, and a first inactive surface opposing the first active surface, wherein the first active surface faces the first surface; a second semiconductor chip comprising a second active surface, a second connection pad on the second active surface, and a second inactive surface opposing the second active surface, wherein the second inactive surface faces the first surface; a first encapsulant on the first surface of the interconnect structure and at least partially encapsulating the first semiconductor chip and the second semiconductor chip; a passive component on the second surface of the interconnect structure; a heat dissipation member on the second surface of the interconnect structure; a second encapsulant on the second surface of the interconnect structure and at least partially encapsulating the passive component and the heat dissipation member; and an external shielding layer on at least a portion of an exterior surface of each of the second encapsulant, the interconnect structure, and the first encapsulant, wherein the redistribution layer comprises a redistribution pattern connecting the passive component to the first connection pad and a vertical connection conductor comprising a heat dissipation pattern connecting the heat dissipation member to the second inactive surface, wherein the vertical connection conductor is directly on the second inactive surface, wherein the heat dissipation pattern includes a plurality of heat dissipation patterns on a same level, wherein the heat dissipation member includes a plurality of heat dissipation members corresponding to the plurality of heat dissipation patterns, respectively, wherein a subset of the plurality of heat dissipation members does not vertically overlap the second semiconductor chip, wherein an upper surface of the passive component is spaced apart from the external shielding layer, and wherein an upper surface of the heat dissipation member is in contact with the external shielding layer.
Claims 17-18 are allowed, because they depend from the allowed claim 16.  
Independent claim 20 is allowed, because the prior art of record, either singularly or in combination, does not disclose or suggest, in combination with the other claimed elements in claim 20, an interconnect structure comprising a first surface and a second surface opposing the first surface, the interconnect structure further comprising a redistribution pattern and a heat dissipation pattern spaced apart from each other; a frame on the first surface of the interconnect structure, the frame comprising a first through-hole, a second through-hole, and a wiring layer connected to the redistribution pattern; a first semiconductor chip in the first through-hole, the first semiconductor chip comprising a first active surface, a first connection pad on the first active surface and connected to the redistribution pattern, and a first inactive surface opposing the first active surface, wherein the first active surface faces the first surface; a second semiconductor chip in the second through-hole, the second semiconductor chip comprising a second active surface, a second connection pad on the second active surface and electrically connected to the first connection pad, and a second inactive surface connected to the heat dissipation pattern and opposing the second active surface, where the second inactive surface faces the first surface; a first encapsulant on the first surface of the interconnect structure, and encapsulating at least a portion of each of the frame, the first semiconductor chip, and the second semiconductor chip; a backside wiring layer on the first encapsulant and connected to at least one of the wiring layer or the second connection pad; a passive component on the second surface of the interconnect structure and connected to the redistribution pattern; a heat dissipation member on the second surface of the interconnect structure and connected to the heat dissipation pattern; a second encapsulant on the second surface of the interconnect structure and encapsulating at least a portion of each of the passive component and the heat dissipation member; an external shielding layer on at least a portion of an exterior surface of each of the second encapsulant, the interconnect structure, the frame, and the first encapsulant, and in contact with an upper surface of the heat dissipation member; a passivation layer on the first encapsulant and comprising an opening that exposes at least a portion of the backside wiring layer; and an electrical connector metal on the passivation layer and connected to the at least the portion of the backside wiring layer that is exposed by the opening.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christina A Sylvia whose telephone number is (571)272-7474.  The examiner can normally be reached on 8am-4pm (M-F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Feliciano-Ramos can be reached on 5712727925.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C. S./
Examiner, Art Unit 2895



/KYOUNG LEE/Primary Examiner, Art Unit 2895